PER CURIAM.
Whereas ■ the judgment of this court was entered on the 18th day of November, 1958 (107 So.2d 51) affirming in part and reversing in part the judgment of the Circuit Court of the Eleventh Judicial Circuit of Florida in and for Dade County, in the above styled cause; and
Whereas, on review of this court’s judgment by petitions for certiorari, the Supreme Court of Florida, by its opinions and judgments filed June 10, 1959, and November 6, 1959, 116 So.2d 8 respectively, quashed a portion of this court’s judgment; and
Whereas, by mandate of the Supreme Court of Florida now lodged in this court, the cause was remanded with directions that the decision of this court be revised to conform to the views expressed in the judgments and opinions of the Supreme Court of Florida; and
Whereas, this court has heretofore, by order on mandate issued August 13, 1959, complied with and carried into effect that opinion and judgment of the Supreme Court of Florida dated June 10, 1959;
Now, Therefore, it is Ordered that the judgment and decision of this court, filed in this cause on November 18, 1958, insofar as it is in conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida, dated November 6, 1959, aforesaid, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and; judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated by its order of August 13, 1959 and as aforesaid, is adhered to; costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).
HORTON, C. J., and PEARSON and CARROLL, CPIAS., JJ., concur.